El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Recientemente hemos resuelto en el caso de Rivera v. Comisión de Indemnizaciones a Obreros, decidido en abril 29, 1921, (página 393), que el objeto de la Ley Ño. 61 de 1919 fué dar a la corte de distrito completo derecho para revisar las decisiones de la Comisión de Indemnizaciones a Obreros. Al procedimiento para revisar se le llamó “certiorari” en la referida ley y las partes han discutido la cuestión algo así como si la revisión estuviera limitada a cuestiones de pro-cedimiento y jurisdicción.
El apelante insiste en que la comisión no tenía derecho a adicionar los autos radicando un affidavit en la corte de distrito, pero admite que este affidavit fué sometido a la co-misión. El hecho de si una corte de distrito puede o uo oir prueba adicional, o si debe dictar la decisión que la comisión debió haber dictado, son cuestiones que no han sido presen-tadas por las partes, pues cada una de ellas tiene la idea de que la revisión quedaba limitada como lo estaría en el auto ordinario de “certiorariNos inclinamos a creer que la corte estuvo justificada al admitir el affidavit en demos-tración de que el patrono en realidad había sido notificado del accidente; aunque no es necesario que resolvamos defi-*509nitivamente la cuestión. La corte tiene nna amplia discre-ción de acnerdo con la ley y ciertamente pudo haber certi-ficado el affidavit para demostrar qne el patrono fné notifi-cado del accidente. La resolución apelada, sin embargo, debe ser revocada por otro fundamento.
A pesar de las numerosas decisiones de esta corte qne requieren mi señalamiento de errores en apelación como pres-criben nuestras regias y no obstante algunas desestimacio-nes, los apelantes frecuentemente no observan la regia. No se hizo ningún señalamiento de error en el alegato. El ape-lante, sin embargo, al principio de su alegato pone de mani-fiesto las objeciones que había hecho en la corte inferior. Una de ellas era que el patrono jamás fué notificado de los procedimientos ante la comisión. En otras palabras, según en parte se desarrolla en su alegato, el apelante sostiene que jamás tuvo una oportunidad de ser oído; que nunca tuvo su día en corte. Ambas partes tratan ligeramente esta cues-tión y en sus argumentaciones y citas discuten principal-mente la necesidad de hacerse una notificación del accidente al patrono, o si puede renunciarse a tal notificación. Que puede renunciarse a la notificación del accidente, no tene-mos duda alguna y creemos que así sucedió en este caso. Asimismo podría renunciarse á la notificación del procedi-miento ante la comisión, pero los autos no demuestran que sé haya hecho ninguna renuncia en este sentido.
El apelante, si bien sugiere que la ley misma puede ser anticonstitucional, niega toda intención de atacarla por ese fundamento, pero funda su objeción exclusivamente en la falta de notificación de los procedimientos. Como las par-tes no han tratado esta cuestión no resolveremos definiti-vamente si la ley es constitucional, aunque nos inclinamos a creer que lo es. En el caso de Camuñas v. The New York & Porto Rico Steamship Company, 260 Fed. 40, 42, la Corte de Circuito de Apelaciones revisó la constitúcionalidad de *510las Leyes de Compensaciones a Obreros y resolvió que la ley local no solamente era constitucional sino compulsoria. La cuestión de que en la ley no se prescriba respecto a la notificación al patrono de los procedimientos no fué presen-tada a esa corte. Creemos conveniente, no obstante, pre-sentar algunas de las consideraciones por las cuales ba de determinarse la constitucionalidad de la ley en este sentido.
La ley no contiene precepto terminante en cuanto a la notificación de los procedimientos. Los Estatutos de Com-pensaciones a Obreros en otras partes .probablemente dis-ponen la notificación o constituyen una especie de Comisión de Arbitraje en la cual el patrono está representado. No encontramos caso alguno en donde la falta de notificación en un estatuto sobre compensación baya sido considerada y tal vez el caso no ba surgido. Una situación análoga, sin embargo, se presenta en los estatutos sobre procedimientos de expropiación forzosa. Las cortes están divididas en cuanto al efecto de la omisión en prescribirse la notificación de los procedimientos en tales estatutos. Algunas de ellas ban re-suelto que un estatuto que no contiene precepto alguno para la notificación es anticonstitucional. Sterritt v. Young, 82 Pac. 946, 4 L. R. A. (N. S.) 169; James v. West Puerto de Luna, Etc., 169 Pac. 309; 20 C. J. 930, nota 29. Otros casos resuelven, y esta es la tendencia más general, que si los re-quisitos de debido procedimiento de ley mediante notificación y audiencia ban sido cumplidos, los procedimientos serán mantenidos aún cuando el estatuto no prescribiera la notifi-cación. Ky. R. R. Tax Cases, 115 U. S. 334; Baltimore Belt Railroad Company v. Baltzell, 23 Atl. 74; McGeehe Due Process of Law, 82; 20 C. J. 930; notas 27, 28. Las varia-ciones de la segunda clase de casos permiten que se examine el estatuto mismo, o el resto de la ley constitucional o estatutoria del Estado para descubrir y por lo general resolver afirmativamente que la facultad de dar un aviso y oir *511a las partes se considerará como inherente a la corte, junta o comisión en cuestión, como aparece de los casos citados últimamente. En los casos de Kentucky Railroad Tax, supra, la corte resolvió que si las partes tienen un derecho consti-tucional a una audiencia, el estatuto ha de interpretarse pro-piamente de modo que reconozca y respete tal derecho y no lo niegue. La constitución y el estatuto, dice la corte, serán interpretados conjuntamente como una sola ley.
Como hemos visto en el caso de Rivera v. Comisión de Indemnizaciones a Obreros, supra, la sección 7 de la Ley No. 10 de 1918, da a la comisión amplia facultad para oir pruebas, examinar testigos y practicar aquella in-vestigación que pueda ser necesaria para los fines de la ley. Tales disposiciones por sí implicarían un derecho a hacer la notificación. El derecho de apelación en ciertos casos de una u otra de las partes demostraría asimismo que la Le-gislatura presumía que las partes habían sido debidamente llevadas ante la comisión. La ley especial de “certiorari” a que nos hemos referido, aunque empezó a regir después de haberse iniciado estos procedimientos, presupone además que las partes se encuentran debidamente ante la corte. Más particularmente, la Ley Orgánica, artículo 2, prescribe lo siguiente:
“No se pondrá en vigor en Puerto Rico ninguna ley que privare a una persona de la vida, libertad o propiedad sin el debido proce-dimiento de ley, o que negare a una persona de dicha isla la protec-ción igual de las leyes.”
Esta debe ser una facultad completa para que cualquier comisión haga comparecer a las personas ante ella cuando está por lo demás autorizada por la ley para conceder in-demnizaciones. No solamente fué considerada la constitu-cionalidad de la ley en cuestión en el caso de Camuñas v. The New York & Porto Rico Steamship Company, supra, sino que la constitucionalidad de los estatutos compulsorios algo *512semejantes al nuestro lia sido considerada por la Corte Su-prema de los Estados Unidos. New York Central Railroad Company v. White, 243 U. S. 188, y Mountain Timber Company v. Washington, 243 U. S. 219. Hay una interesante-discusión de las Leyes de Compensaciones .a Obreros en el tomo 28, R. C. L., página 739, y siguientes, donde se demues-tra que la tendencia de las cortes es muy liberal en sostener estas leyes. ■ Suponiendo, pues, la constitucionalidad de la ley y que debe hacerse la notificación, nos sentimos obliga-dos a resolver que el apelante en este caso no tuvo la debida notificación y audiencia.
La ley "ha sido bien resumida como puede verse de la siguiente cita:
“Los elementos esenciales del debido procedimiento de ley son la notificación, y la oportunidad de ser oído y de defenderse en un procedimiento ordenado adaptado a la naturaleza del caso. En rea-lidad una de las definiciones más famosas y casi la que con más frecuencia se cita respecto a debido procedimiento de ley es la .de Daniel "Webster en su argumentación en el caso de Dartmouth College, en el cual él declaró que debido proceso de ley significaba ‘una ley que oye antes de condenar; que actúa por virtud de investigación y dicta sentencia solamente después de un juicio.’ Algo parecido es la declaración de que es una regla tan antigua como la ley que nadie quedará personalmente obligado hasta que haya tenido su día ante la corte, lo que quiere decir, hasta que haya sido debidamente citado para comparecer y tenido una oportunidad de ser oído. Una sen-tencia sin tal citación y oportunidad carece de todos los atributos de-una resolución judicial; es una usurpación y opresión judicial y jamás puede ser mantenida cuando la justicia se administra impar-cialmente.” 6 R. O. L. 446.
La apelada en la vista argumentó que una vez que el pa-trono tenía noticia del accidente estaba obligado a asistir a aquélla ante la comisión, pero no podemos ver que sea el deber de ningún patrono investigar él mismo cuándo ha de-tener lugar una vista y decisión o pedir que se celebre la. *513vista. La ley prescribe en cnanto al pago de nna prima de seguro por aquéllos que directamente acepten los beneficios de la ley, pero aquéllos que no se acogieron a los beneficios de la ley de 1918, enmendada después, de los cuales era uno el apelante, aparentemente de acuerdo con el artículo 20 que-daban obligados por el importe de aquella compensación que la comisión pudiera ordenar que se pagase al obrero lesio-nado y se ordenó al Tesorero de Puerto Rico que imponga y cobre dicho importe en la misma forma que se prescribe-para el cobro de primas. En otras palabras, si el patrono-no prefería pagar las primas de seguro por las cuales El. Pueblo de Puerto Rico paga al obrero con su Pondo de De-pósito, en ese caso el patrono había de pagar toda la in-demnización. En el caso ante nos la indemnización fijada por la comisión que había de pagarse al obrero lesionado -era de $1,244. En otras palabras, una sentencia o especie de gravamen, a manera de sentencia ha surgido en la cual se condenó al patrono al pago de la cantidad fijada por la comisión sin haber sido jamás oído ante ella, esto* es, “sin tener su día en corte.” Esto no fué debido procedimiento de ley y la sentencia debe ser revocada dictándose otra en su lugar por la que se devuelva el caso a la Comisión de Indemnizaciones a Obreros para procedimientos que no sean incompatibles con esta opinión.
Revocada la sentencia apelada y ordenado., que el caso sea devuelto por la corte inferior a la Comisión de Indemnizaciones a Obreros} para ulteriores procedimientos.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.